Citation Nr: 0701676	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for loss of sense of taste.

2.  Entitlement to an initial disability rating higher than 
30 percent for a 
multi-faceted psychiatric disorder, inclusive of adjustment 
disorder with mixed anxiety and depressed mood and post-
traumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating as of May 
1, 2003 for impaired lower lip function and scar, residuals 
of laser surgery for squamous cell carcinoma, and a rating 
higher than 10 percent from January 24, 2006 onward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active military 
service.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the RO in Seattle, Washington, 
which granted the veteran's claim for service connection for 
adjustment disorder with mixed anxiety and depressed mood and 
assigned an initial 30 percent disability rating effective 
March 1, 2003.  Additionally, the RO granted a 100 percent 
disability rating under the provisions of 38 C.F.R. § 4.30 
for dysplasia of the lower lip, status post laser surgery, 
effective March 1, 2003, and assigned a noncompensable rating 
beginning May 1, 2003.  Subsequently, in a November 2005 
decision, the RO granted the veteran's claim for service 
connection for ageusia (loss of taste) and assigned an 
initial noncompensable disability rating effective March 1, 
2003.  He appealed all his claims for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In a February 2006 decision, the RO increased the veteran's 
disability rating for dysplasia of the lower lip to 10 
percent - effective January 24, 2006, and granted his 
separate service connection claim for PTSD and combined it 
with the already service-connected adjustment disorder with 
mixed anxiety and depressed mood.  

In August 2006, to support his claims, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.

The issue of whether the veteran is entitled to a separate 
disability rating for neuritis of his lower lip is addressed 
in the REMAND portion of this decision following the ORDER.  
The remand to the RO will occur via the Appeals Management 
Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  The veteran has what amounts to complete loss of sense of 
taste.

2.  The veteran's multi-faceted psychiatric disorder has been 
manifested since the effective date of service connection by 
symptoms of depression, panic attacks, flattened affect, 
disturbances of motivation and mood, and difficulty 
establishing and maintaining social relationships.  

3.  The veteran's impaired lower lip function and scar, from 
May 1, 2003 to January 23, 2006 had no characteristics of 
disfigurement; he has had no more than one disfiguring 
characteristic since January 24, 2006.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the criteria 
are met for a higher 10 percent initial rating for loss of 
sense of taste.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.87a, Diagnostic Code 6276 (2006).

2.  The criteria are met - effective March 1, 2003, for a 
higher 50 percent initial rating for the multi-faceted 
psychiatric disorder, inclusive of adjustment disorder with 
mixed anxiety and depressed mood and PTSD.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.130, Diagnostic Code 9440 (2006).



3.  The criteria are not met for a compensable disability 
rating for impaired lower lip function and scar for the 
period of May 1, 2003 to January 23, 2006, or for a rating 
higher than 10 percent since January 24, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.118, Diagnostic Codes 7800, 7833 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary matters - The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claims for higher disability ratings.  This is evident from 
letters sent to him in March and April 2006.  The March 2006 
letter, in particular, explicitly told him to submit relevant 
evidence in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, supra.  Even though VCAA notification was given 
in this case after the initial decision from which the appeal 
arose, the timing deficiency was cured by readjudicating the 
claims following provision of adequate notice.  So the post-
decisional notice was harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (Dec. 21, 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided this notice in a March 2006 
letter.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal.  
Additionally, the veteran has been afforded a VA examination 
to obtain a medical opinion concerning the severity of his 
disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
There is no suggestion on the current record that there 
remains evidence that is pertinent to the issues on appeal 
that has yet to be secured.  The appeal is ready to be 
considered on the merits.



II.  Applicable Laws - Increased Rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, in cases involving the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disorder, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 




III.  Applicable Laws - Loss of Sense of Taste

The veteran presently has a noncompensable disability rating 
for loss of sense of taste under the provisions of 38 C.F.R. 
§ 4.87a, Diagnostic Code (DC) 6276 (2006).  He contends this 
condition is more severe, therefore entitled to a higher 
rating.

Under DC 6276, the schedular criteria provide a 10 percent 
disability rating for complete loss of sense of taste.  This 
is the only - and indeed highest, possible rating under this 
code.  The Note to DC 6276 states that an evaluation will be 
assigned under DC 6276 only if there is an anatomical or 
pathological basis for the condition.  See 38 C.F.R. § 4.87a 
(2006).

A.  Factual Background

The veteran's service medical records show complaints of loss 
of sense of taste.

During a September 2002 pre-discharge examination, the 
veteran reported that he was able to taste salt, sweet, 
bitter and sour on his tongue, but that he was unable to 
smell more complicated odors.  On objective physical 
examination, the testing of salt, water, vinegar and sugar 
were within normal limits.  The pertinent diagnostic 
impression noted that the veteran had loss of smell but not 
loss of taste due to the fact that he was able to taste salt, 
sweet, sour and bitter.

In June 2003 the veteran presented at the Branch Medical 
Clinic for an opinion pertaining to his loss of sense of 
taste.  The physician commented that the veteran's lack of 
taste was a result of his loss of smell.  The pertinent 
diagnostic assessment was lack of taste or ageusia.

In a February 2006 VA outpatient treatment record, the 
veteran reported that he had experienced ageusia for 10 to 11 
years.  He could discriminate between sugar, salt and vinegar 
but he could not discriminate between tastes when he ate 
food.  He reported that he was a chef and had to cook from 
memory because he could no longer do it from taste.  

During his August 2006 personal hearing, the veteran 
reiterated this.  He testified that in the past he drank sour 
milk and ate spoiled meat because he was unaware that the 
food had gone bad.  He reported enjoying Thai food because it 
was spicy.  He said that when he cooked he did so from memory 
and that his wife had to constantly monitor him and taste the 
food.

B.  Analysis

The veteran has what amounts to complete loss of sense of 
taste, so he is entitled to a higher 10 percent rating under 
38 C.F.R. § 4.87a, DC 6276.  Keep in mind, however, this is 
the only - and indeed highest, possible rating under this 
code.

There was disagreement between the doctors who examined the 
veteran as to whether he has effectively lost all sense of 
taste.  The September 2002 examiner concluded he had not, 
whereas the physician that more recently examined the veteran 
in June 2003 at the Branch Medical Clinic determined that - 
for all intents and purposes - there is no remaining sense 
of taste.  He all but indicated as much in the resulting 
diagnosis.

Given this approximate balance of medical evidence for and 
against the claim, the veteran is given the benefit of the 
doubt and his claim granted.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet.. App. 518, 519 (1996).

IV.  Applicable Laws - Multi-Faceted Psychiatric Disorder, 
Inclusive of Adjustment Disorder with Mixed Anxiety and 
Depressed Mood and PTSD

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9440.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

A Global Assessment of Functioning (GAF) score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is indicative of "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A score of 61-70 is indicative of "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . 
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

A.  Factual Background

The veteran's service medical records reflect that in 
December 2002 he presented with complaints of depression 
following a second surgery on his lower lip.  The pertinent 
diagnostic assessment was depressive disorder.  He was 
subsequently referred for a mental health consultation and 
was diagnosed with adjustment disorder with mixed anxiety and 
depressed mood.  In a January 2003 health record the veteran 
noted an improvement but he still experienced anxiety and 
depressed mood.  The examiner commented that the veteran was 
partially being treated for anxiety and depression and he was 
facing enormous stress due to his pending cancer surgery as 
well as his termination from military service.  The Axis I 
diagnosis was major depressive disorder.  The veteran was 
assigned a GAF score of 80.  

In September 2002, prior to the veteran's discharge from 
service, he presented for a comprehensive medical 
examination, arranged by QTC services.  On mental status 
evaluation he was alert and oriented times three, his 
behavior was normal, and his affect was appropriate.  
Comprehension was noted as normal and his memory was intact.  
No signs of tension were found.  A diagnosis pertaining to a 
psychiatric disorder was not elicited.  

Outpatient treatment records dated from 2003 to 2006 reveal 
treatment for a variety of disorders including depression, 
PTSD, adjustment disorder with depression and anxiety.  

In February 2003 the veteran presented for a general 
psychiatric examination.  He expressed complaints of alleged 
depression and anxiety and explained that approximately one 
year ago he learned he had carcinoma of his lower lip and 
soon thereafter he began to experience depression and 
anxiety.  He had feelings of increased irritability and 
constant stress and reported a lack of sleep and avoidance of 
people.  He denied any sense of hopelessness or suicidal 
ideations as well as a history of psychosis, hypomania or 
mania.  

Upon mental status evaluation, he was casually groomed and 
dressed and he was psychomotorically retarded.  He spoke in a 
soft and monotonal tone.  His mood was depressed and anxious 
with an affect that was constricted.  His thoughts were 
focused and organized without obvious psychosis.  The Axis I 
diagnosis was adjustment disorder with mixed anxiety and 
depressed mood.  He was assigned a GAF score of 50-60.  

In July 2005 the veteran was afforded a VA mental disorders 
examination to determine if there had been any change in his 
psychiatric symptoms since his previous examination in 2003.  
During mental status examination, his response to  questions 
of content were thoughtful and complete and demonstrated an 
adequate fund of knowledge.  His speech and rhythm were both 
normal.  His expressed cognitions were well organized to 
topic and were without indication of psychosis, delusional 
disorder, or organicity.  His affect appeared to be mildly 
restricted and the dominant mood was mildly to moderate 
dysphoric and anxious.  The pertinent Axis I diagnosis was 
adjustment disorder with mixed affect response, secondary to 
initial diagnosis of squamous cell carcinoma, residuals from 
surgery.  A GAF score of 55 was assigned.  The examiner 
explained that the veteran displayed the primary symptoms of 
adjustment disorder with mixed affect response which was 
moderate in severity.  He also displayed good control with 
medications.  He further commented that the overall impact of 
the veteran's symptoms posed intermittent and moderate 
difficulties in occupational endeavors.  

In a February 2006 rating decision, the RO granted the 
veteran service connection for PTSD and determined that it 
should be incorporated into the already established 30 
percent rating for adjustment disorder with mixed anxiety and 
depressed mood.  

A March 2006 statement from M.A. Colson, Ph.D., identified as 
the Global War on Terror Clinical Outreach Coordinator at the 
Seattle Vet Center, indicated the veteran was undergoing 
evaluation for PTSD along with associated symptoms and 
conditions based on GAF scores consistent with PTSD trauma.  

During an April 2006 VA examination, the veteran essentially 
reiterated his previous symptoms.  He also explained that he 
experienced panic attacks two to four times a week, and his 
attacks intensified when he heard news pertaining to death or 
an accident.  He also reported recurrent nightmares which he 
avoided speaking to anyone about and stated that he did not 
want to be involved in the typical civil activities that he 
once participated in.  

In terms of activities and functions, he reported that since 
his mental diagnosis there had been significant changes in 
his daily activities.  He was prone to isolation, spent less 
time outdoors and at social functions, and due to a low 
libido he had a strained relationship with his wife.  

In terms of his employment he worked as a Veterans resource 
counselor and reported a good relationship with his 
supervisor and co-workers.  He also indicated that he had not 
missed any days of work.  

On mental status examination, his communication was within 
normal limits and his speech was persistently pressured.  His 
concentration was within normal limits and he answered 
questions in details.  Panic attacks were present and 
occurred more than once a week.  Suspiciousness, a delusional 
history, hallucination and obsessive rituals were not 
evidenced.  His thought process was appropriate and his 
judgment was not impaired.  His abstract thinking was normal 
and his memory was within normal limits.  Both suicidal and 
homicidal ideation were absent.  There were no behavioral, 
cognitive, social, affective or somatic symptoms attributed 
to PTSD.  

The Axis I diagnosis was adjustment disorder with mixed 
anxiety and depressed mood.  The examiner explained that the 
veteran lacked sufficient criterion for a diagnosis of PTSD.  
A GAF score of 58 was assigned.  

An August 2006 treatment record from Akers Counseling, 
initially reiterated the veteran's past medical history.  
During mental status examination, it was noted that the 
veteran demonstrated a flat affect, monotone voice, and 
somewhat anxious behavior.  He reported that he struggled 
with anger, anxiety, depression and panic attacks.  Being in 
the sun or hearing stories of others diagnosed with cancer 
aggravated his anxiety and panic attacks.  He reported 
nightmares two times per week but his overall sleep had 
improved with medication.  In terms of his marriage, he 
mentioned it was problematic but stable.  He denied suicidal 
ideation but reported that he frequently thought about his 
death secondary to his cancer diagnosis.  He participated in 
indoor activities such as playing the guitar and bowling.  
The Axis I diagnoses were PTSD and adjustment disorder with 
mixed anxiety and depressed mood.  He was assigned a GAF 
score of 53.  It was noted that the veteran's life had been 
significantly impacted by his cancer and subsequent medical 
problems and based on the information provided by the 
veteran, he met the criteria for major depressive disorder 
and PTSD.  

During his August 2006 hearing, the veteran reported that he 
felt uncomfortable and often embarrassed in social 
environments as a result of his physical appearance (scar, 
etc.) and sensory losses from his disabilities, and that he 
only had a few close friends.  

B.  Analysis

The veteran's GAF scores following his discharge from service 
and until the present time have ranged from 50 to 60, 
essentially indicating moderate to serious impairment.  
American Psychiatric Association:  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130.

The most recent GAF scores contemplate moderate difficulty in 
occupational and social functioning.  The examinations and 
treatment records consistently show disturbance of the 
veteran's mood (expressed in terms of depression, anger, 
anxiety, adjustment disorder and frequent panic attacks), and 
motivation.  While he does not meet all of the criteria for a 
higher 50 percent rating, his disability approximates the 
requirements for this greater evaluation, overall.  38 C.F.R. 
§§ 4.7, 4.21 (2006).

A veteran needs not meet all the criteria enumerated under 
Section 4.130 in order for him to be entitled to a specific 
rating, as the symptoms recited in the criteria in the rating 
schedule for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Therefore, because the veteran does meet most - albeit not 
all, of the criteria for a higher 50 percent rating, and 
indeed has met these requirements since the effective date of 
his award, this higher evaluation is granted retroactively 
effective from March 1, 2003.  See Fenderson, 12 Vet. App. at 
125-26.

The veteran does not, however, have sufficient social and 
industrial impairment to warrant an even higher 70 percent 
rating.  Although alleged, he has not been shown to have 
significant deficiencies in the area of work.  He was 
employed as a veteran's resource counselor and had a good 
relationship with his supervisor and co-workers.  Moreover, 
he indicated that he never missed any days from work due to 
his psychiatric disorder.  No where in the record was it 
noted that his psychiatric disorder ever interfered with his 
employment.  The assertion that his former career as a chef 
was compromised and prematurely cut short is not objectively 
substantiated, seeing as though he has not shown this was due 
to his psychiatric impairment - as opposed to, for example, 
other possible factors.

The veteran has remained married to his spouse of many years, 
and no other impairment in the area of family relationships 
has been reported.  He has not attempted recent schooling, 
and no deficiency has been reported in this area.  He has 
also been found to have no impairment in the area of 
judgment.  While he arguably has deficiencies in mood, as 
shown by the findings of depression, anger, anxiety, 
adjustment disorder and frequent panic attacks, he does not 
have deficiencies in most of the areas needed for a 70 
percent rating.  His overall disability picture is therefore 
most commensurate with a 50 percent evaluation, as opposed to 
a 70 percent evaluation.

V.  Applicable Laws - Impaired Lower Lip Function and Scar

The present issue for consideration is whether any higher 
evaluation is warranted during the period other than when a 
100 percent evaluation was effective (under 38 C.F.R. § 4.30, 
for convalescence from surgery) - i.e., a compensable rating 
from May 1, 2003 up to January 23, 2006, and a rating higher 
than 10 percent since January 24, 2006.

The RO rated the veteran's squamous cell carcinoma of the 
lower lip under DC 7833, pertaining to malignant melanoma.  
DC 7833 allows for ratings under DCs 7800 through 7805.  A 
note to DC 7833 indicates that if a skin malignancy requires 
therapy that is comparable to that used for systemic 
malignancies, i.e., systemic chemo-therapy, X-ray therapy 
more extensive than the skin, or surgery for more extensive 
than wide local excision, a 100 percent evaluation will be 
assigned from the date of onset of treatment, and will 
continue with a mandatory VA examination six months following 
the completion of such antineoplastic treatment.  However, if 
treatment is confined to the skin, the provisions for a 100 
percent evaluation do not apply.  The medical evidence shows 
that treatment for the veteran's squamous cell carcinoma of 
the lower lip has been confined to the skin (i.e., biopsy and 
excision), and he has not undergone any of the therapies 
noted above.  

However, other than DC 7800, disfigurement of the head, face, 
or neck, the other diagnostic codes either apply to scars 
other than on the head, face, and neck, or do not provide for 
a rating higher than 10 percent.  The Board therefore need 
not consider those diagnostic codes inasmuch as they clearly 
do not apply to the specific facts of this case.

Under DC 7800, 10 percent rating is assigned for one 
characteristic of disfigurement; a 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.



A.  Impaired Lower Lip Function and Scar 
May 1, 2003 to January 23, 2006

In approximately June or July 2003, the veteran noted a small 
nodule on the right side of his lower lip.  When he presented 
for the biopsy in August 2003, a small 2 millimeter by 2 
millimeter lesion was noted with no signs of mucous.  
He underwent a lip biopsy and had sutures put in place.  The 
diagnosis at that time was nevus, unknown nature.  Subsequent 
results of the biopsy showed a dense dermal collagen 
consistent with cicatrix.  He explained that he was pleased 
with the final finding since essentially only benign scar 
tissue was found.  

Remaining treatment records between May 1, 2003 and January 
23, 2006 show a history of cancer of the lower lip.  

The veteran's lower lip scar does not meet the criteria for a 
compensable evaluation under DC 7800 between May 1, 2003 and 
January 23, 2006.  The medical evidence described above has 
not revealed any of the 8 characteristics of disfigurement.  
In the absence of at least one characteristic of 
disfigurement or visible or palpable tissue loss and gross 
distortion or asymmetry, entitlement to a compensable 
evaluation under DC 7800 is not warranted.

As mentioned, other than DC 7800, disfigurement of the head, 
face, or neck, the other diagnostic codes apply to scars 
other than on the head, face, and neck.  The Board therefore 
need not consider those diagnostic codes given that the 
veteran's scar is apparent on his face, and not elsewhere.

In view of the above findings, the Board has no other 
recourse but to conclude that the criteria for a compensable 
rating for squamous cell carcinoma of the lower lip from May 
1, 2003 to January 23, 2006, are not met.



B.  Impaired Lower Lip Function and Scar 
January 24, 2006 to the Present

During a January 2006 VA examination the veteran reported 
that he was suffering from residuals secondary to malignancy 
or treatment, such as incomplete lip seal with difficulty 
enunciating well, especially "P" sounds.  In addition to 
his difficulty with enunciation, he also experienced drooling 
and a scaly lip requiring constant application of lip balm, 
etc.  He also described shedding, crusting, and occasional 
numbness of the lower lip, all which occurred intermittently 
and lasted for one day.  He reported 100 episodes of the 
listed symptoms within the past year.  When he experienced 
flare-ups, his pronunciation was impaired.  The skin disorder 
involved areas which were exposed to the sun, which included 
the face.  No recent treatment for his disorder was noted.  
Moreover, no functional impairment resulting from the 
disorder was found and his lip disorder did not result in any 
time lost from work.

During his August 2006 hearing, the veteran acknowledged that 
his scar was not disfiguring, per se, but he felt nonetheless 
that it caused other serious problems worth considering.  He 
reported that he constantly applied Blistex to his lips to 
keep them moist and to prevent bleeding and cracking.  He 
also reported a slight speech impediment as well as 
uncontrollable drooling due to a lack of sensation in his 
lips.

Physical examination of the skin showed an elevated scar 
which was present on the lower lip.  Also noted were dry lips 
measuring about .5 centimeters by .5 centimeters with 
disfigurement.  There was no tenderness, ulceration, 
adherence, instability, tissue loss, Keloid formation, 
hypopigmentation, hyperpigmentation or abnormal texture.  No 
burn scars were noted and there were no signs of skin disease 
present.  The examiner separated the veteran's disorder into 
2 categories.  The first category was lower lip, status post 
laser surgery, and the diagnosis was dry lip.  The second 
category was squamous cell carcinoma, lower lip status post 
laser surgery, and the diagnosis was impaired lower lip 
function status post cancer laser eradication.    

In light of the above, the Board finds that the veteran is 
not entitled to a rating higher than 10 percent for impaired 
lower lip function and scar, residuals of laser surgery for 
squamous cell carcinoma from January 24, 2006 to the present.

The only diagnostic code that could warrant the higher 30 
percent rating is DC 7800, which would require either tissue 
loss and gross distortion or asymmetry, or 2 or 3 
characteristics of disfigurement.  But there is no evidence 
of tissue loss, gross distortion, or asymmetry.  Moreover, 
there is no evidence that the veteran has more than one of 
the characteristics of disfigurement.  The examination 
revealed an elevated scar present on his lower lip.  However, 
the scar was not five or more inches in length or at least a 
quarter inch wide; was not adherent to the underlying tissue; 
there was no indication the underlying soft tissue was 
missing; and there was no indication the skin was indurated 
and inflexible.  Additionally, there was no tenderness, 
ulceration, adherence, instability, tissue loss, 
hypopigmentation, hyperpigmentation or abnormal texture.  
Though it can be argued that the veteran's lip disorder may 
produce an abnormal skin texture, as he himself reported 
shedding and crusting and the examiner diagnosed him with dry 
lips.  But there is no indication that an abnormal skin area 
exceeded six square inches.

In view of the above findings, the Board has no other 
recourse but to conclude that the criteria for a rating 
higher than 10 percent for squamous cell carcinoma of the 
lower lip are not met from January 24, 2006 to the present 
given that the veteran currently has only one characteristic 
of disfigurement.

VI.  Extraschedular Rating

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for any of the above described 
disabilities.  This regulation provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, if for 
example the disability at issue causes marked interference 
with his employment or has in the past or continues to 
require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

In this regard, the Board finds that there has been no 
showing by the veteran that his disorders have resulted in 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular ratings) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  A pertinent VA regulation, 38 C.F.R. § 4.1, 
expressly explains that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his service-
connected disorders have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.  See also Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A higher 10 percent initial rating is granted for loss of 
sense of taste, subject to the laws and regulations governing 
the payment of VA compensation.

A higher 50 percent initial rating is granted for the multi-
faceted psychiatric disorder, inclusive of adjustment 
disorder with mixed anxiety and depressed mood and PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for a compensable disability rating for impaired 
lower lip function and scar, residuals of laser surgery for 
squamous cell carcinoma, from May 1, 2003 to January 23, 
2006, and for a rating higher than 10 percent from January 
24, 2006 onward, is denied.


REMAND

The veteran was afforded an examination in January 2006, 
arranged by QTC services, due to residuals of malignancy or 
treatment for squamous cell carcinoma of the lower lip.  He 
complained of difficulty with pronunciation as well as 
occasional drooling from numbness in his lip.  Subsequently, 
during his August 2006 hearing, he reported that the nerve 
endings of his lip were damaged from surgery, and as a result 
he cannot feel his lower lip.

The veteran presently has a 10 percent disability rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, due to 
scarring.  But the Board believes an additional separate 
rating may be permissible under 38 C.F.R. § 4.124a, DC 8307, 
due to his current complaints of adverse neurological 
symptomatology.  On remand the RO should arrange for him to 
undergo a VA neurological examination to assist in 
determining whether this additional rating is warranted.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
held that where the record reflects that the veteran has 
multiple problems due to service-connected disability, it is 
possible to have "separate and distinct manifestations" from 
the same injury, permitting separate disability ratings.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions - else this would 
violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.



Accordingly, this issue is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a 
neurological examination to determine 
the severity of nerve paralysis in his 
lower lip.  The neurologic examiner 
should indicate whether the veteran's 
symptomatology, based on the degree of 
nerve paralysis, equates to "moderate 
incomplete," "severe incomplete," or 
"severe" paralysis of the affected 
nerve?

2.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not 
granted to his satisfaction, send him 
and his representative another SSOC and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


